DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 24 October 2022.  Claims 1-24 and 26-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In light of the amendments to claim 16, the prior objection is withdrawn.
Applicant's further arguments filed 24 October 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to the prior rejection of claims 1-5 and 7-34 under 35 USC 101, the examiner respectfully disagrees.  As previously noted (with reference to claim 1), the limitations “determine a first surgical task that uses a medical instrument during a medical procedure based on a contextual data” and “determine a second surgical task that uses the medical instrument based on the first surgical task and the contextual data” amount to mental processes that may be practically performed in the human mind.  Applicant’s remarks do not dispute such an assertion.  
Applicant particularly argues that the newly amended limitation “sending a message to a display, wherein the message instructs the display to be configured to prioritize a display data associated with the second surgical task” is “a concept that cannot be performed by a human user without a computer”, and as a result claim 1 and its dependents are not abstract.  Initially, the examiner notes that MPEP 2106.04(a)(2)(III)(C) states that “claims can recite a mental process even if they are claimed as being performed on a computer”, and that concepts “using a computer as a tool to perform a mental process” may still recite mental processes for the purposes of evaluation under 35 USC 101.  In this instance, the selective prioritization of data remains a mental process, as there is no particular algorithm that cannot be performed in the human mind to determine which display data is to be prioritized.
With respect to the remaining body of the limitation, “sending a message to a display, wherein the message instructs the display…” does not serve to integrate the exception into a practical application.  A processor instructing a display to display data does not particularly constitute “an improvement in the functioning of a computer” or an application of “the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment”.  See MPEP 2106.04(d)(I).
In this instance, the claims are directed towards the prioritized display of particular data in a generic computing environment.  The determination of surgical tasks and decision with respect to what data to prioritize amount to mental processes; such processes are performed without an algorithm or particular processing that cannot be performed in the human mind.  The display of data in a computing environment fails to provide any improvement to the field or meaningful application of the judicial exception beyond a general linkage to the technological environment.  As a result, claims 1-5, 7-24, and 26-34 remain rejected under 35 USC 101.
With respect to Applicant’s arguments concerning the rejection of the claims under 35 USC 102, at pages 10-11 of the remarks, the examiner respectfully disagrees.  Applicant argues that the previously applied Johnson references does not disclose determining “a second surgical task that uses the medical instrument based on the first surgical task and the contextual data”, and that Johnson “merely provides a previously generated template of surgical tasks”.  Applicant further argues that “the device in Johnson does not consider how a medical instrument will be used for a second task based on a first surgical task”.  The examiner contends that Applicant is arguing features that are not claimed.  
First, none of the claims particularly recite a consideration of “how a medical instrument will be used for a second task based on a first surgical task”.  The claims disclose determining a second task that uses the same medical instrument as a first task; “how” the instrument is used in the second task is irrelevant to the claimed determination.  Second, the claimed processor determines surgical tasks based on “contextual data”.  The term “contextual data” is not particularly defined by the claim.  As noted in the prior Office action, the inclusion of a task in a template or related to a particular patient is analogous to the claimed “contextual data”.  Further, the prior Office action particularly noted the inclusion of subtasks within a larger general task, at [0079].  Johnson expressly notes that a surgical instrument swap may be displayed as a secondary task, if necessary.  As such, the examiner notes that subtasks of a general task may all be related to the use of the same medical instrument, unless particularly noted by an instrument swap task on the display.  As a result, Johnson does disclose “determining a second surgical task that uses the medical instrument based on the first surgical task and the contextual data”.
Applicant argues on page 11 that Johnson “does not consider contextual data, such as data in during the context of a surgery”.  First, the examiner notes that “data in during the context of a surgery” in not explicitly claimed.  Second, the examiner has shown supra how Johnson considers contextual data resulting in the display of surgical tasks.
Applicant further argues on page 11 that “Johnson does not consider how a medical instrument will be used for a second task based on contextual data”.  As noted supra, “how” an instrument is used is not a consideration that is particularly claimed.  Furthermore, the subtasks of Johnson may explicitly display surgical tasks performed with respect to a first surgical instrument, as shown at [0079] and argued above.
As a result, Applicant’s arguments are not persuasive.

Claim Objections
Claim 26 is objected to because of the following informalities:  the claim recites the term “the a second contextual data”.  The examiner will interpret such as “a second contextual data”.  Appropriate correction is required.
Claims 30 and 31recite the term “at lest one of”.  The examiner will interpret such as “at least one of”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the first contextual data" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-24 and 26-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps directed towards determining first and second surgical tasks that use a medical instrument during a medical procedure based on contextual data, and sending a message instructing a display to prioritize display data associated with a second task.  As in claims 1, the steps related to “determining” are analogous to mental processes that may be practically performed in the human mind, as a human user of a surgical system would be capable of determining surgical tasks based on medical instruments and “contextual data”.  The step related to “sending a message instructing a display to prioritize a display data” similarly amounts to a mental process, as “prioritization” of data may be considered a mental process, absent a specific algorithm or unique process explaining how such prioritization takes place.  This judicial exception is not integrated into a practical application because limitations of the claims amount to the general linking of the use of a judicial exception to a particular field of use (utilizing a generic computer system to display data of interest in a surgical environment [a processor sending a message to a display to instruct how data is to be displayed is a generic computing process]). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite a generic computer (the memory and processor of claim 1), fail to disclose a particular algorithm or methodology of processing for determining the surgical tasks, and the sending of “a message instructing a display” may amount to nothing more than a user interacting with an interface (e.g., selecting a particular display area to “prioritize”, as a user would select a particular window to receive focus on an operating system).
	Dependent claims 2-5, 7 and 8 fail to cure the deficiencies of claim 1, and as such are rejected under a similar rationale.
	Independent claim 9 recites similar “determining” and “sending” steps.  Furthermore, claim 9 recites a processor receiving instrument data from the medical instrument associated with the first surgical task.  Such a limitation amounts to the judicial exception of a mental process; the generic computer of claim 9 is used as a tool to receive instrument data, utilizing no particular algorithm or methodology that would amount to a concept that cannot be performed by a human user without a computer.  Likewise, dependent claim 10 recites that such instrument data may be “user feedback” or “a parameter…that was adjusted by the user”, data with which no unique processing or execution of a particular algorithm must take place to generate.  Dependent claim 11 recites wherein the processor may analyze instrument data to determine the existence of a generic “error”.  Such determination, as noted above, is analogous to a mental process.  Claim 15 recites determining and displaying instructions to assist a user in correcting a determined error.  Such steps again do not require any unique processing or use of a particular algorithm.  Instructions may be determined and displayed analogously to a user reading through a paper instruction manual.
	Further dependent claims 12-14 fail to cure the deficiencies of independent claim 10, and as such are rejected under a similar rationale.
Claims 16-24 and 26-34 recite limitations similar to those noted above, and are rejected under a similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 and 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Publication 2019/0183591 A1), hereinafter Johnson.

	Regarding claim 1, Johnson discloses a surgical hub for prioritizing data on a display using situational awareness of a medical instrument (Johnson discloses a robotic surgical system that displays relevant data, at ¶ 0005), the surgical hub comprising:
	a memory (see ¶ 0053-0054); and
	a processor (see ¶ 0044), the processor configured to:
	determine a first surgical task that uses a medical instrument during a medical procedure based on a contextual data (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078);
	determine a second surgical task that uses the medical instrument based on the first surgical task and the contextual data (surgical tasks may include secondary task items that utilize the same medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079); and
	sending a message to a display, wherein the message instructs the display to be configured to prioritize a display data associated with the second surgical task (items currently relevant during a procedure may be highlighted on the display, at ¶ 0082).

	Regarding claim 2, Johnson discloses wherein the processor is further configured to determine the medical procedure (Johnson discloses the display of data relevant to a surgical procedure, including a name of the procedure, as seen in Fig. 24 through the field “Procedure Name”).

	Regarding claim 3, Johnson discloses wherein the processor is further configured to determine the display data based on a user identity and the contextual data, wherein the display data is relevant to the second surgical task (template layouts, and by extension the display data relevant to surgical tasks, may be associated with user profiles, at ¶ 0067.  Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078).

	Regarding claim 4, Johnson discloses wherein the processor is further configured to determine the display data, wherein the display data is relevant to the user that will perform the second surgical task (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078).

	Regarding claim 5, Johnson discloses wherein the second surgical task will be performed after a completion of the first surgical task of the medical procedure (Johnson discloses displaying tasks in sequential order, at ¶ 0080).

	Regarding claim 6, Johnson discloses wherein the message is a first message, and wherein the processor is further configured to send a second message to the medical instrument to instruct the medical instrument to be configured in accordance with the second surgical task (Johnson discloses remotely operated robotic surgical tools, at ¶ 0037.  Such tools are operated on a platform controlled by at least one processor, at ¶ 0044.  The user controlling an instrument is analogous to a processor sending a message to “configure” the instrument to perform a task).

	Regarding claim 7, Johnson discloses wherein the contextual data comprises at least one of data received from the medical instrument, a status of the medical instrument, a status of a subsystem of the medical instrument, a status of a component of the medical instrument, a status of a motor of the medical instrument, an end-effector orientation, a reload status, a configuration of the medical instrument, and actuation information (Johnson discloses utilizing data related to the status of connected medical instruments, at ¶ 0120).

	Regarding claim 8, Johnson discloses wherein the processor is further configured to determine that the second surgical task that uses the medical instrument is at least one of a significant task, a critical task, a dangerous task, or an error correction task (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  Tasks that must be completed to perform the procedure may be considered significant or critical.  See ¶ 0078).

Regarding claim 9, Johnson discloses a surgical hub for prioritizing data on a display using situational awareness of a medical instrument (Johnson discloses a robotic surgical system that displays relevant data, at ¶ 0005), the surgical hub comprising:
	a memory (see ¶ 0053-0054); and
	a processor (see ¶ 0044), the processor configured to:
	determine a first surgical task that uses a medical instrument during a medical procedure based on a contextual data (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078);
	receive instrument data from the medical instrument, wherein the instrument data is associated with the first surgical task (Johnson discloses utilizing data related to the status of connected medical instruments, at ¶ 0120);
	determine a second surgical task that uses the medical instrument based on the first surgical task and the contextual data (surgical tasks may include secondary task items that utilize the same medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079); and
	sending a message to a display, wherein the message instructs the display to be configured to prioritize a display data associated with the second surgical task (items currently relevant during a procedure may be highlighted on the display, at ¶ 0082).

	Regarding claim 10, Johnson discloses wherein the instrument data comprises at least one of a user feedback, a parameter for the medical instrument that was adjusted by a user, a wait time, a force-to-fire parameter (FTF), a clamp compression parameter, an indication that a cartridge was loaded, a cartridge status, an indication of a control that is enabled, an indication of a medical instrument control that was disabled, a battery power level, and a status of the medical instrument (Johnson discloses utilizing data related to the status of connected medical instruments, including staplers and clamps, at ¶ 0120).

	Regarding claim 11, Johnson discloses wherein the processor is further configured to determine an error by analyzing the instrument data from the medical instrument using the context data (trigger events may display an alert or notification relevant to instrument malfunctions, such as a jammed instrument or a stapler “out of a predetermined number of fires”, at ¶ 0133).

	Regarding claim 12, Johnson discloses wherein the display data indicates the error (notifications may include detailed information related to a trigger event, at ¶ 0133, such as the “Tool Failure” seen in Fig. 13).

	Regarding claim 13, Johnson discloses wherein the processor is further configured to determine a one or more instructions to resolve the error, and wherein the display data comprises the one or more instructions to resolve the error (notifications may include detailed information related to a trigger event, at ¶ 0133, including instructions to assist in the resolving of an error, such as “Check Arm 1” in Fig. 13).

	Regarding claim 14, Johnson discloses wherein the contextual data is a first contextual data and the processor is further configured to: 
	receive a second contextual data; and determine an error that occurred during the medical procedure based on the second contextual data (trigger events may display an alert or notification relevant to instrument malfunctions, such as a jammed instrument or a stapler “out of a predetermined number of fires”, at ¶ 0133).

	Regarding claim 15, Johnson discloses wherein the second surgical task is a corrective surgical task for correcting the error that occurred during the medical procedure, wherein the processor is further configured to determine one or more instructions to assist a user in performing the corrective surgical task, and wherein the display data comprises the one or more instructions to assist the user in performing the corrective surgical task (in response to triggering events, visual and/or audio alerts may be provided such that one or more corrective actions related to the triggering event may be taken.  See ¶ 0077.  Alert notifications may include detailed information related to a trigger event, at ¶ 0133, including instructions to assist in the resolving of an error, such as “Check Arm 1” in Fig. 13).

Regarding claim 16, Johnson discloses a surgical hub for prioritizing data on a display using situational awareness of a medical instrument (Johnson discloses a robotic surgical system that displays relevant data, at ¶ 0005), the surgical hub comprising:
	a memory (see ¶ 0053-0054); and
	a processor (see ¶ 0044), the processor configured to:
	determine a first surgical task that uses a medical instrument during a medical procedure based on a contextual data (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078);
	determine that an error has occurred during the medical procedure based on a contextual data (trigger events may display an alert or notification relevant to instrument malfunctions, such as a jammed instrument or a stapler “out of a predetermined number of fires”, at ¶ 0133); 
	determine a second surgical task that uses the medical instrument based on the first surgical task and the contextual data (surgical tasks may include secondary task items that utilize the same medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079); and
	send a first message to a first display, wherein the first message instructs the first display to be configured to display an indication of the error (notifications may include detailed information related to a trigger event, at ¶ 0133, such as the “Tool Failure” seen in Fig. 13); and
	send a second message to a second display, wherein the second message instructs the second display to be configured to display a display data associated with the second surgical task (items currently relevant during a procedure may be highlighted on the display, at ¶ 0082).

	Regarding claim 17, Johnson discloses wherein the first display is a primary display, and the second display is a secondary display associated with the medical instrument (Johnson illustrates at Fig. 13 that a user interface may be broken up into several discrete elements, including a central “primary display” where trigger event alerts may be displayed, and peripheral “secondary display” elements for providing information relevant to the medical procedure to the user).

	Regarding claim 18, Johnson discloses wherein the processor is further configured to determine a resolution to the error, and wherein the display data comprises the resolution to the error (notifications may include detailed information related to a trigger event, at ¶ 0133, including instructions to assist in the resolving of an error, such as “Check Arm 1” in Fig. 13).

	Regarding claim 19, Johnson discloses wherein the second surgical task is a corrective surgical task for correcting the error, wherein the processor is further configured to determine one or more instructions to assist a user in performing the corrective surgical task, and wherein the display data comprises the one or more instructions to assist the user in performing the corrective surgical task (in response to triggering events, visual and/or audio alerts may be provided such that one or more corrective actions related to the triggering event may be taken.  See ¶ 0077.  Alert notifications may include detailed information related to a trigger event, at ¶ 0133, including instructions to assist in the resolving of an error, such as “Check Arm 1” in Fig. 13).

	Regarding claim 20, Johnson discloses wherein the second message further instructs the second display to be configured to display an instruction to a user to assist in resolving the error (notifications may include detailed information related to a trigger event, at ¶ 0133, including instructions to assist in the resolving of an error, such as “Check Arm 1” in Fig. 13).

	Regarding claim 21, Johnson discloses wherein the second message further instructs the second display to be configured to display a corrective instruction to a user, wherein the corrective instruction comprises at least one of a cleaning instruction for the medical instrument, a reloading instruction for the medical instrument, or a repair instruction for the medical instrument (notifications may include detailed information related to a trigger event, at ¶ 0133, including instructions to assist in the resolving of an error, such as “Check Arm 1” in Fig. 13, which may be considered an instruction to the user to repair the issue with Arm 1).

Regarding claim 22, Johnson discloses a surgical hub for prioritizing data on a display using situational awareness of a medical instrument (Johnson discloses a robotic surgical system that displays relevant data, at ¶ 0005), the surgical hub comprising:
a display (see ¶ 0036)
	a memory (see ¶ 0053-0054); and
	a processor (see ¶ 0044), the processor configured to:
	determine a contextual data (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078);
	determine a first surgical task that uses a medical instrument during a medical procedure based on the contextual data (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078);
	determine a second surgical task that uses the medical instrument based on the first surgical task and the contextual data (surgical tasks may include secondary task items that utilize the same medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079);
	determine a display data that is associated with the second surgical task and that is relevant to a user that will perform the second surgical task that uses the medical instrument (template layouts, and by extension the display data relevant to surgical tasks, may be associated with user profiles, at ¶ 0067.  Furthermore, any data relevant to a surgical task is relevant to a user that will perform the surgical task, regardless if user profiles are utilized); and
	send a message to the display, wherein the message instructs the display to be configured to prioritize the display data associated with the second surgical task (items currently relevant during a procedure may be highlighted on the display, at ¶ 0082).

	Regarding claim 23, Johnson discloses wherein the surgical task is at least one of a task for reloading the medical instrument, a task for preparing the medical instrument, a task for cleaning the medical instrument, a task for testing the medical instrument, a task for handing off the medical instrument to another user, a task for repairing the medical instrument, a task for determining a medical instrument error, and a task for performing a procedure on a patient using the medical instrument (Johnson discloses at least tasks for performing procedures on patients using medical instruments. Surgical tasks may include task items that utilize a medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079).

	Regarding claim 24, Johnson discloses determining the medical procedure (Johnson discloses the display of data relevant to a surgical procedure, including a name of the procedure, as seen in Fig. 24 through the field “Procedure Name”).

	Regarding claim 26, Johnson discloses wherein the contextual data is a first contextual data, and wherein the processor is further configured to determine the second surgical task based on the first surgical task, the first contextual data, and the a second contextual data (Johnson discloses at least tasks for performing procedures on patients using medical instruments. Surgical tasks may include task items that utilize a medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079.  Differing tasks have inherently distinct contextual data.  For example, in a series of ordered steps, the context of the first step is distinct from the context of the second step, which cannot occur until after completion of the first step, and as such the completion of the first step is a part of the context of the second step).

	Regarding claim 27, Johnson discloses wherein the message is a first message, the display data is a first display data, and the processor is further configured to determine a second display data that is associated with the second surgical task and that is relevant to the user based on a user identity and the second contextual data (template layouts, and by extension the display data relevant to surgical tasks, may be associated with user profiles, at ¶ 0067.  Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078.  Each task in a series of tasks is inherently associated with a distinct context).

	Regarding claim 28, Johnson discloses wherein the processor is further configured to send a second message to the display, wherein the second message instructs the display to be configured to prioritize the second display data over the first display data (alerts or notifications may be prioritized for display in order of urgency, at ¶ 0133.  Such events are analogous to the claimed display data associated with a surgical task).

	Regarding claim 29, Johnson discloses wherein the contextual data is a first contextual data, and wherein the processor is further configured to determine the second surgical task that uses the medical instrument based on the first surgical task, the first contextual data, a second contextual data, and the medical procedure (surgical tasks may include secondary task items that utilize the same medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079).

	Regarding claim 30, Johnson discloses wherein the processor is further configured to determine that the second surgical task is at least one of a significant task, a critical task, a dangerous task, or an error correction task (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  Tasks that must be completed to perform the procedure may be considered significant or critical.  See ¶ 0078).

	Regarding claim 31, Johnson discloses wherein the display data comprises at least one of a parameter for the medical instrument that was adjusted by a user, a wait time, a force-to-fire parameter (FTF), a clamp compression parameter, an indication that a cartridge was loaded, a cartridge status, an indication of a control that is enabled, an indication of a medical instrument control that was disabled, a battery power level, or a status of the medical instrument (Johnson discloses utilizing data related to the status of connected medical instruments, including staplers and clamps, at ¶ 0120).

	Regarding claim 32, Johnson discloses wherein the display data comprises one or more of instructions to instruct or assist the user with performing the second surgical task that uses the medical instrument (Johnson discloses at least tasks for performing procedures on patients using medical instruments. Surgical tasks may include task items that utilize a medical instrument.  For example, the task “create incision in patient” with sub-task “cut into patient” would both be associated with the same medical instrument [e.g. a scalpel].  See ¶ 0079).

	Regarding claim 33, Johnson discloses wherein the contextual data is a first contextual data, the display data is a first display data, the message is a first message, and the processor is further configured to:
	determine an error has occurred during the medical procedure based on a second contextual data (trigger events may display an alert or notification relevant to instrument malfunctions, such as a jammed instrument or a stapler “out of a predetermined number of fires”, at ¶ 0133).
	determine a third surgical task that uses the medical instrument based on the error (alerts or notifications may be related to medical instruments, at ¶ 0133, and include tasks such as instrument repair, as in Fig. 13.  Such events are analogous to the claimed display data associated with a surgical task);
	determine a second display data that is associated with the third surgical task and that is relevant to the user that will perform the third surgical task that uses the medical instrument (Johnson discloses displaying data relevant to a surgical procedure, including a checklist of surgical tasks, lists of equipment or tools, schematic diagrams, etc.  The checklist may be a template or customized to a particular patient [i.e., contextual data] or otherwise.  See ¶ 0078); and
	send a second message to the display, wherein the message instructs the display to be configured to reprioritize the second display data over the first display data (alerts or notifications may be prioritized for display in order of urgency, at ¶ 0133).

	Regarding claim 34, Johnson discloses wherein the third surgical task is a corrective surgical task for correcting the error, wherein the processor is further configured to determine one or more instructions to assist the user in performing the corrective surgical task, and wherein the second display data comprises the one or more instructions to assist the user in performing the corrective surgical task (in response to triggering events, visual and/or audio alerts may be provided such that one or more corrective actions related to the triggering event may be taken.  See ¶ 0077.  Alert notifications may include detailed information related to a trigger event, at ¶ 0133, including instructions to assist in the resolving of an error, such as “Check Arm 1” in Fig. 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145